Citation Nr: 0907839	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-08 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
hypertension.

2. Entitlement to a rating higher than 10 percent for 
degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1969 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In November 2007, the Veteran withdrew the request for a 
hearing before the Board.  


FINDINGS OF FACT

1. Hypertension is manifested by diastolic pressure 
predominantly less than 110 or systolic pressure 
predominantly less than 200.

2. Degenerative arthritis of the lumbar spine is manifested 
by forward flexion greater than 60 degrees, a combined range 
of motion greater than 120 degrees, and no objective 
neurological abnormality or abnormal gait or spinal contour.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).

2. The criteria for a rating higher than 10 percent for 
degenerative arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5242 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2005 and in March 2006.  The notice 
included the type of evidence needed to substantiate the 
claim for a higher rating, namely, evidence to show that the 
disability was worse and the effect of the worsening on the 
claimant's employment and daily life.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not 
in the custody of a Federal agency such as private medical 
records or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except for the criteria of the Diagnostic 
Codes under which the claimant is rated).  

To the extent that the VCAA notice about the effective date 
of a claim was provided after the initial adjudication, as 
claims are denied no effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the Veteran with respect to this VCAA timing 
error.  Sanders v. Nicholson, 487 F. 3d 881, 888 (Fed. Cir. 
2007)

As for the omission of the degree of disability assignable 
and the criteria of the Diagnostic Codes under which the 
claimant is rated, at this stage of the appeal, when the 
Veteran already has notice of the pertinent Diagnostic Code 
and rating criteria as provided in the statement of the case, 
the omission does not affect the essential fairness of the 
adjudication of the claims because a reasonable person could 
be expected to understand from the statement of the case, the 
degree of disability assignable in the context of employment 
and daily life and the criteria of the Diagnostic Codes was 
provided, rebutting the presumption of prejudicial error. 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (When a 
reasonable person could be expected to understand from the 
notice what was needed, an error in the VCAA notice, which 
does not affect the essential fairness of the adjudication, 
is not prejudicial.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate a claim.  The RO obtained VA records and 
afforded the Veteran VA examinations.  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. 
App. 505, 519 (2007).

Hypertension

Hypertension is currently rated 10 percent under Diagnostic 
Code 7101.  Under Diagnostic Code 7101, the criteria for the 
next higher rating, 20 percent, are diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.

VA records disclose that in January 2004 blood pressure was 
160/96.  In September 2004, blood pressure was measured twice 
at 180/100 and 162/97.

On VA examination in February 2005, the Veteran's blood 
pressure was 160/100 sitting, 180/100 supine, and 170/110 
standing. At the examination, the Veteran reported checking 
his blood pressure at least once a week and it averaged 140 
to 50/70 to 80.

Analysis

The criteria for the next higher rating, 20 percent, are 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.

The evidence, consisting of VA examinations and covering just 
over a year in 2004 and 2005 document diastolic pressure 
predominantly below 110, or systolic pressure predominantly 
below 200.

This is no other potentially applicable Diagnostic Code. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for hypertension at 
any time during the appeal period, and the 
benefit-of-the- doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Degenerative Arthritis of the Lumbar Spine

Degenerative arthritis of the lumbar spine is currently rated 
10 percent under Diagnostic Code 5010, traumatic arthritis.  
Traumatic arthritis is rated the same as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, arthritis is rated on limitation of motion of the 
specific joint involved.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees. 38 C.F.R. § 4.71a, Plate V.

Under General Rating Formula, the criteria for the next 
higher rating, 20 percent, are forward flexion of the lumbar 
spine greater than 30 degrees, but not greater than 60 
degrees; or the combined range of motion of not greater than 
120 degrees; or muscles spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered. 38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995). In any form of 
arthritis, painful motion is also a factor. 38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are evaluated separately under an appropriate Diagnostic 
Code.



Factual Background

The Veteran was afforded a VA examination in February 2005.  
The Veteran complained of constant dull pain, which increased 
during a flare up, which occurred about 6 to 7 times a year, 
but the Veteran did not recall any physician recommending bed 
rest.  There is no radiation of pain to the lower 
extremities.  

It was noted that the pain was aggravated at work by heavy 
lifting, bending, or quick rotation.  The Veteran indicated 
that he felt better with walking, but prolonged walking 
aggravated the back.  He has no loss of bladder or bowel 
control. 

On examination, forward flexion was to 80 degrees, extension 
to 30 degrees laterally flexion, right and left, to 30 
degrees and rotation, right and left, to 40 degrees with pain 
and grimacing.  The examiner reported that the Veteran lost 5 
degrees in all directions after repetitive motion mostly due 
to pain but also due to fatigue, weakness, coordination, and 
lack of endurance.  

Analysis

As forward flexion is 75 degrees, considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59, and as 
75 degrees exceeds 60 degrees, the criteria for a higher 
rating based on limitation of forward flexion have not been 
met. 

As the combined range of motion of 220 degrees, (75 (flexion) 
+25+25+25+35+35 = 220 degrees), considering such factors as 
functional loss due pain, weakened movement, fatigability, 
and painful motion under 38 C.F.R. §§4.40, 4.45, 4.59, 
exceeds a combined range of motion of 120 degrees, the 
criteria for the next higher rating based on combined range 
of motion have not been met.



As for the criteria for the next higher rating based on 
muscle spasm or guarding severe, an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis was not found on VA examination.  For this 
reason, the criteria for the next higher rating based on 
muscle spasm or guarding have not been met.

As for objective neurological abnormalities, the Veteran 
denied loss of bowel or bladder control, and there was no 
evidence of radiating pain to the lower extremities.  For 
this reason, a separate rating for objective neurological 
abnormalities is not warranted.

In the absence of evidence of disc disease, there is no other 
applicable Diagnostic Code. 

For above reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for degenerative 
arthritis of the lumbar spine at any time during the appeal 
period, and the benefit-of-the- doubt standard of proof does 
not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  



If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular rating is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability levels and the 
symptomatology to the Rating Schedule, the degrees of 
disability are contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 10 percent for hypertension is denied.

A rating higher than 10 percent for degenerative arthritis of 
the lumbar spine is denied.



_________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


